Citation Nr: 0910474	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  06-30 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased initial evaluation in excess of 
50 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1965 to January 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  In that decision, the RO awarded service 
connection for PTSD at a 30 percent disability rating, 
effective from February 12, 2004.  During the pendency of the 
appeal, the RO increased the evaluation for PTSD to 50 
percent in a July 2006 rating decision, effective August 16, 
2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that Veteran is service-connected for PTSD, 
currently evaluated as 50 percent disabling.  In a July 2006 
rating decision, the RO relied on an August 2005 VA 
psychiatric examination in assigning the Veteran's 50 percent 
evaluation.  However, the Veteran asserts that his condition 
has increased in severity since the August 2005 VA 
examination.  The Veteran stated in his VA Form 9 that he is 
no longer working due to his social withdrawal.  The Veteran 
included with his VA Form 9, the Certification of Health Care 
Provider form from the U.S. Department of Labor, dated July 
2008, to indicate that he is currently on leave from work due 
to his PTSD under the Family and Medical Leave Act.  
Therefore, with the assertion of increased symptomatology, a 
new VA psychiatric examination is warranted.  See VAOPGCPREC 
11-95 (1995) (a new examination is appropriate when there is 
an assertion of an increase in severity since the last 
examination).

Additionally, the Veteran contends that there are records 
indicating that he was hospitalized for PTSD at the VA 
Medical Center (VAMC) in Battle Creek from June 13, 2006 to 
June, 16, 2006.  The Veteran also indicated that he is on the 
waiting list for residential PTSD treatment at the Battle 
Creek VAMC.  However, these records are not associated with 
the claims folder, nor is there any indication in the claims 
folder that the records from the VAMC were requested.  The 
Board notes that VA has a duty to obtain all outstanding 
identified VA treatment records as such records are 
constructively in the possession of VA adjudicators during 
the consideration of a claim, see Dunn v. West, 11 Vet. App. 
462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  Therefore, the Board finds that the Veteran's appeal 
must be remanded to obtain these treatment records and any 
other available VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.	Obtain any VA treatment records from 
the Battle Creek VAMC for the period 
from August 2005 to the present, 
specifically records of hospitalization 
dating June 13, 2006 to June 16, 2006.  
A response, negative or positive, 
should be associated with the claims 
file.  Requests must continue until it 
is determined that the records sought 
do not exist or that further efforts to 
obtain these records would be futile.

2.	Schedule the Veteran for a VA 
psychiatric examination to determine 
the current degree of severity of his 
PTSD.  The claims file, to include a 
copy of this remand must be made 
available to the examiner for review, 
and the examination report should 
reflect that such a review was 
accomplished.  The examiner should 
identify the nature, frequency, and 
severity of all current manifestations 
of PTSD, separating, to the extent 
possible, any psychological symptoms 
unrelated to PTSD.  The examination 
report should include a full 
psychiatric diagnostic assessment 
including a Global Assessment of 
Functioning (GAF) score on Axis V and 
an explanation of the significance of 
the current levels of psychological, 
social, and occupational functioning 
which support the score.  The examiner 
should specifically comment on the 
impact of the Veteran's PTSD upon his 
social and industrial activities 
including his employability.  The 
rationale for all opinions expressed 
must be provided.

3.	After completion of the above, and any 
other development deemed necessary, 
review the expanded record and 
determine if the Veteran has submitted 
evidence sufficient to warrant 
entitlement to the benefits sought. 
Unless the benefits sought on appeal 
are granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


